Deny and Opinion Filed February 25, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00140-CV

       IN RE CHUAN CHEN AND M. TAYARI GARRETT, Relators

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-17249

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                         Opinion by Justice Pedersen, III
      Before the Court are relators’ February 22, 2022 petition for writ of

mandamus and motion for emergency stay.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and record, we conclude relators have

failed to demonstrate an entitlement to mandamus relief. Accordingly, we deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

      We deny relators’ motion for emergency stay as moot.

                                    Page 1 of 2
220140f.p05     /Bill Pedersen, III//
                BILL PEDERSEN, III
                JUSTICE




              –2–